Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cooling mode,” “heating mode,” and “temperature regulation and dehumidification mode” in claims 7-15.  These limitations have been interpreted according to the modes shown at Figs. 3, 5, and 7, respectively, and the associated discussions in the specification. For the record, “cooling mode” has not been interpreted under 35 U.S.C. 112(f) for claim 8, since that claim provides sufficient structure to perform the cooling function.  “Heating mode” has not been interpreted under 35 U.S.C. 112(f) for claim 10, since that claim provides sufficient structure to perform the heating function. “Temperature regulation and dehumidification mode” has not been interpreted under 35 U.S.C. 112(f) for claims 12-13, since those claims provide sufficient structure to perform the temperature regulation and dehumidification function.  Note that while claims 9, 11, and 14-15 discuss aspects of the various modes, they do not themselves recite sufficient structure to perform the related functions.  Accordingly, the limitations are interpreted under 35 U.S.C. 112(f) for those claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Choi et al. (US 2013/0019615 A1).
	As per claim 1, Choi et al. disclose an air conditioning device within the context of an electric vehicle (paras. 0007, 0008, 0010 – note that while the electric vehicle is only mentioned in the background section of Choi et al., the electric vehicle is simply mentioned as intended use within the preamble of the claim, and is thus not accorded patentable weight), the air conditioning device comprising: a housing (housing structure of module 103) having an air conditioning passage (Figs. 1-6) connecting an air inlet port (air flow inlet in Figs. 2-6) to an air discharge port (air flow outlet in Figs. 2-6); an evaporator 105, an air heater 107, and an electric heater 109, which are positioned in series in the air conditioning passage in the housing (Figs. 1-6); and a bypass door 111 positioned after the evaporator in the air conditioning passage in the housing and configured to selectively allow some of air passing through the evaporator to bypass the air heater and the electric heater to the air discharge port (Fig. 3).
	As per claim 2, Choi et al .disclose wherein the air conditioning passage connects the air intake port to the air discharge port (Figs. 1-6), and the air conditioning passage comprises: a first flow passage (right side flow passage in Figs. 1-6) in which the bypass door 111 is installed (door 111 is installed at inside divider, which forms a wall of the first passage); and a second flow passage (left flow passage that includes heaters 107 and 109) connecting the first flow passage to the air discharge port (the first and second passages reconnect to the discharge port).
	As per claim 3, Choi et al. disclose wherein the evaporator is installed in a manner that the evaporator is connected to the first flow passage and the second flow passage (evaporator 105 is upstream of the divider, and is fluidly connected to both passages); and the air heater 107 and the electric heater 109 are installed in series after the evaporator in the second flow passage (Figs. 1-6).
As per claim 4, Choi et al. disclose the system comprising: a first refrigerant line connecting a compressor 113 to the air heater 107; a second refrigerant line connecting the air heater 107 through a first expander 119 to an external heat exchanger 101; a third refrigerant line connecting the external heat exchanger 101 through a second expander 123 to the evaporator 105; and a fourth refrigerant line connecting the evaporator 105 to the compressor 113 (all lines are shown in Figs. 1-6).
	As per claim 5, Choi et al. disclose the system further comprising: a first bypass line connecting the first refrigerant line to the second refrigerant line (from valve 117 to line downstream of valve 119), wherein refrigerant compressed in the compressor bypasses the air heater to the first bypass line, and wherein a first valve 117 is provided between the first refrigerant line and the first bypass line (Figs. 1-6).
	As per claim 6, Choi et al. disclose the system further comprising: a second bypass line connecting the third refrigerant line to the fourth refrigerant line, wherein the refrigerant bypasses the second expander and the evaporator to the second bypass line, and wherein a second valve is provided in the second bypass line (line passing from valve 121 up to line from evaporator 105 to compressor 113; the line including valve 121).
	As per claim 7, Choi et al. disclose the system further comprising: a controller 150 configured to control the first expander 119, the second expander 123, the first valve 117, and the second valve 121 according to a cooling mode (Fig. 3), a heating mode (Fig. 2), and a temperature adjustment and dehumidification mode (Fig. 4) that are preset (as shown in Figs. 2-4).
	As per claim 9, Choi et al. disclose wherein in the cooling mode, the controller does not operate the electric heater and opens the bypass door (Fig. 3 shows cooling mode: door 111 is positioned to open the bypass air channel; see para. 0084 regarding the door blocking airflow to heat exchangers 107 and 109; it is implicit that, since there is no airflow to the heaters and no heating to be performed when in cooling mode, the heater 109 would not be operating; see also paras. 0026 and 0077-0084).
	As per claim 10, Choi et al. disclose wherein in the heating mode, the controller opens the first valve 117 in a direction of allowing the refrigerant to flow to the air heater 107 and opens the second valve 121 so that the first expander expands 109 the refrigerant and the second expander is closed (i.e., is in a closed-off line)  (Fig. 2).
	As per claim 11, Choi et al. disclose wherein in the heating mode, the controller operates the electric heater and closes the bypass door (Fig. 2; paras. 0025, 0066-0074; etc.).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2013/0019615 A1).
	As per claim 8, Choi et al. disclose wherein in the cooling mode, the controller opens the first valve 117 in a direction of allowing the refrigerant to flow to the first bypass line and closes the second valve (shuts off second bypass line) so that the second expander expands the refrigerant.  Choi et al. do not explicitly teach wherein the first expander is fully opened.  However, it is noted that, in cooling mode, refrigerant bypasses the first expander. As such, the opening degree of the first expander has no functional bearing on the performance of the system.  Since there is no reason to adjust the valve, the valve would simply maintain the position it had before entering cooling mode.  As discussed regarding claim 12, below, the first expander may be in a fully open position during dehumidification mode.  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to leave the first expander in a fully open position when switching from dehumidification mode to cooling mode, thus reading on the claim as recited, for the simple reason that there is no functional purpose in adjusting the position of the valve in cooling mode.
	As per claim 12, Choi et al. disclose wherein in the temperature adjustment and dehumidification mode (dehumidification mode of Fig. 4 is equivalent), the controller opens the first valve in a direction of allowing the refrigerant to flow to the air heater and closes the second valve (closes off bypass at valve 121) so that and the second expander expands the refrigerant (Fig. 2). Choi et al. do not explicitly teach the first expander 119 is fully opened in dehumidification mode.  However, in the dehumidification mode both of heat exchangers 107 and 101 function as condensers (para. 0086 re. 101 being an exterior condenser; para. 0089 re. 107 being an interior condenser). Since both heat exchangers function as condensers, there is no reason to throttle refrigerant before either of the heat exchangers.  It is considered a simple mechanical expedient well understood in the refrigeration arts that one would not generally throttle refrigerant upstream of a condenser based on the basic thermodynamics of refrigeration cycles in order to optimize efficiency.  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to maintain the first expander in  fully open position so as not to restrict refrigerant flow into the exterior condenser so that the thermodynamic efficiency of the refrigeration cycle is not compromised.

Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As per claims 13-14, Choi et al. (and the prior art as a whole) fails to teach or suggest the combined electric heater and first valve controls during temperature adjustment and dehumidification mode as recited.
As per claim 15, Choi et al. (and the prior art as a whole) fails to teach or suggest wherein in the temperature adjustment and dehumidification mode, when temperature of conditioned air is lower than target temperature, the controller operates the electric heater and opens the bypass door in a direction of allowing the air to flow to the air heater and the electric heater to increase an amount of air flow.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
	Miyakoshi (US 2022/0032725 A1) teaches a vehicle air conditioner comprising evaporator 9, electric heater 23, and condenser 4 arranged and controlled within ducting comprising bypass damper 28.
	Kim (US 2021/0309069 A1) teaches a vehicle air conditioner comprising evaporator 56, electric heater 52c, and condenser 52a arranged and controlled within ducting comprising bypass damper 28.
	Nakahara et al. (US 2021/0260959 A1) teach a vehicle air conditioner comprising evaporator 45, electric heater 48, and condenser 47 arranged and controlled within ducting comprising bypass damper 52b.
	Miyakoshi (US 2021/0094391 A1) teaches a vehicle air conditioner comprising evaporator 9, electric heater 23, and condenser 4 arranged and controlled within ducting comprising bypass damper 28.
	Hwang et al. (US 2019/0135075 A1) teach a heat pump system for a vehicle comprising evaporator 160, condenser 110, and electric heater 115 arranged within air duct system 150.
	Ishizeki et al. (US 2019/0077223 A1) teach a vehicle air conditioner comprising evaporator 9, electric heater 23, and condenser 4 arranged and controlled within ducting comprising bypass damper 28.
	Iritani et al. (US 5685162) teach various cooling, heating, and dehumidification controls within a system having a condenser and evaporator provided within an air duct.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763